NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2238-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMEEL N. JONES,
a/k/a NAIM MCKINLEY,
MARVIN CAMPBELL,
JAMIL JONES,
JAMIL N. MCKINLEY,
and JAMIL WILLIAMS,

     Defendant-Appellant.
_______________________

                   Submitted April 6, 2022 – Decided September 23, 2022

                   Before Judges Gilson, Gooden Brown and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 18-09-2827.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Peter T. Blum, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Caroline C. Galda,
            Special Deputy Attorney General/Acting Assistant
            Prosecutor, of counsel and on the brief).

      The opinion of the court was delivered by

GOODEN BROWN, J.A.D.

      Defendant was charged in an Essex County indictment with murder,

N.J.S.A. 2C:11-3(a)(1) and -3(a)(2) (count one); second-degree unlawful

possession of a weapon, N.J.S.A. 2C:39-5(b) (count two); and second-degree

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a) (count

three). He entered a negotiated guilty plea to count one, as amended to first-

degree aggravated manslaughter, N.J.S.A. 2C:11-4(a)(1), and count two. He

was sentenced to a fifteen-year term of imprisonment, with an eighty-five

percent period of parole ineligibility pursuant to the No Early Release Act

(NERA), N.J.S.A. 2C:43-7.2, on count one, and a concurrent five-year prison

term with forty-two months of parole ineligibility on count two.

      The convictions stemmed from the June 7, 2018 shooting death of

Shamarr Cohen outside a liquor store in Newark. Once defendant became a

suspect in the investigation, he was arrested on two outstanding municipal court

warrants, advised by homicide detectives that he was going to be questioned




                                                                          A-2238-19
                                       2
regarding the homicide, and given Miranda1 warnings. Defendant waived his

rights, ultimately gave an incriminating statement, and subsequently opposed

the State's motion to admit the statement at trial. After the trial judge granted

the State's motion to admit the statement, defendant pled guilty pursuant to a

plea agreement and was sentenced in accordance with its terms.

       On appeal, defendant raises the following points for our consideration:

             POINT I

             [DEFENDANT'S] MIRANDA WAIVER WAS NOT
             KNOWING AND VOLUNTARY BECAUSE THE
             INTERROGATING DETECTIVE FAILED TO
             STATE THAT [DEFENDANT] WAS UNDER
             ARREST FOR THE HOMICIDE, BUT INSTEAD
             DECEIVED [DEFENDANT] INTO BELIEVING
             THAT HE WAS ONLY UNDER ARREST FOR
             MUNICIPAL COURT WARRANTS. U.S. CONST.
             AMEND. V, XIV; N.J. CONST. ART. I, PARA. 1.

             POINT II

             [DEFENDANT] SHOULD BE RESENTENCED
             BECAUSE THE COURT IMPROPERLY FAILED TO
             FIND MITIGATING FACTOR SEVEN -- THAT
             [DEFENDANT] HAD "LED A LAW-ABIDING LIFE
             FOR A SUBSTANTIAL PERIOD OF TIME" -- EVEN
             THOUGH [DEFENDANT'S] LAST OFFENSE WAS
             ABOUT ELEVEN YEARS BEFORE THE PRESENT
             ONE.



1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                           A-2238-19
                                        3
Having reviewed the record in light of the applicable legal principles, we affirm.

                                         I.

         We glean these facts from the Miranda hearing conducted on May 9 and

10, 2019, during which Detective Javier Acevedo, assigned to the Homicide

Task Force of the Essex County Prosecutor's Office, was the sole witness for the

State.

         On June 7, 2018, Cohen was shot after purchasing "nip" bottles of alcohol

at a liquor store located at the intersection of Roseville and 7th Avenues in

Newark. Police found Cohen lying in the grass in front of 379 7th Avenue

suffering from an apparent gunshot wound to the head. Cohen was transported

by paramedics to University Hospital, where he died the following day.

Responding officers recovered a pair of eyeglasses and "nip" liquor bottles at

the crime scene.

         On June 8, the day after the shooting, Acevedo, who was the lead

detective, interviewed an eyewitness who said that he, Cohen, and a man he

knew as "Bad News" had been hanging out and drinking on the night of the

shooting. The eyewitness described how "Bad News" and Cohen got into an

argument and "Bad News" eventually shot Cohen. Acevedo searched Facebook

and linked the nickname "Bad News" to defendant. He prepared a photo array


                                                                            A-2238-19
                                         4
with defendant's photo, and the eyewitness identified defendant as the person

who shot Cohen.

      During the investigation, Acevedo also obtained surveillance video from

the liquor store. The video showed the eyewitness, Cohen, and defendant

together in the store about one hour and forty minutes before the shooting. In

the video, defendant was wearing black framed eyeglasses. Defendant was also

captured on a police officer's body camera returning to the scene about an hour

after the shooting inquiring about what had happened. In the body camera

footage, defendant was no longer wearing eyeglasses.

      Armed with this information, on June 13, 2018, Acevedo directed two

homicide detectives from his squad to conduct visual surveillance of the

building where defendant was residing and arrest defendant when he "emerged

from the residence" on two outstanding municipal court warrants — one for a

traffic ticket in Carteret and one for a domestic violence assault charge in

Newark from 2009. Shortly before noon that same day, the detectives arrested

defendant.   Acevedo arrived on the scene soon thereafter and observed

defendant under arrest, seated in the back of a squad car.

      After pinpointing the location of defendant's apartment, Acevedo returned

to his office and prepared an affidavit to support a search warrant application


                                                                         A-2238-19
                                       5
for defendant's apartment.2 In the affidavit, Acevedo described the shooting and

the evidence gathered up to that point, including the eyewitness' statement and

identification of defendant, the eyeglasses and liquor bottles found at the scene,

and the corroborating surveillance and body camera footage. Acevedo also

averred that he had "probable cause to believe" that the apartment contained

evidence of the homicide.

      The warrant was issued at 1:11 p.m. and executed at 1:42 p.m. During the

execution, .38 caliber bullets and small "nip" liquor bottles that matched the type

found at the scene were recovered from the apartment. Defendant was then

transported to the prosecutor's office and placed in an interview room where he

was interrogated for about two and one half hours by Acevedo and Essex County

Prosecutor's Office Detective Anneesha Ford.

      Acevedo testified that before the interrogation commenced, defendant

seemed "very anxious to talk" about "what happened." However, Acevedo

repeatedly told defendant that he could not talk to him without being on

videotape. Acevedo delayed commencing the interrogation because he had to

strategize and gather items needed for the interrogation, including the standard


2
  The apartment was leased by the mother of defendant's girlfriend. At the time,
defendant was residing in the apartment in a bedroom he shared with his
girlfriend.
                                                                             A-2238-19
                                        6
Miranda rights form and still photographs from the liquor store surveillance

video.

      The interrogation began at 4:38 p.m. and was electronically recorded

pursuant to Rule 3:17. Both the recording and a transcript of the interrogation

were admitted into evidence at the hearing and reviewed by the judge. Although

defendant was not handcuffed during the interrogation, an ankle bracelet secured

him to a desk.

      We detail key aspects of the interrogation for context. At the outset, after

introducing himself as a homicide detective and obtaining defendant's pedigree

information, Acevedo informed defendant that he was "under arrest for some

unrelated warrants." Specifically, Acevedo told defendant he had "an active

traffic warrant out of Carteret" and "a simple assault domestic related warrant

out of Newark."

      After defendant commented that the assault warrant was "old," the

following exchange occurred:

            [ACEVEDO:] Okay. I just have to advise you as to
            why you're under arrest. Okay. That's the reason why
            you're under arrest.

            [DEFENDANT:] Why am I here[?]




                                                                            A-2238-19
                                        7
            [ACEVEDO:] Okay. We're going to get to that. But I
            have to advise you as to why you're under arrest. Okay.
            Do you understand that?

            [DEFENDANT:] Yes, sir.

            [ACEVEDO:] Okay. All right. Now, so in order for
            us to speak as to why you're here, I'm going to read you
            your Miranda rights as I mentioned earlier. This is
            regarding our investigation number H#47-2018. Date
            of occurrence is June 7th, 2018, approximately 10:50
            p.m. at 379 7th Avenue in the City of Newark. . . .

            ....

                  . . . I'm going to ask you certain questions
            regarding a homicide that occurred in front of 379 7th
            Avenue in Newark, New Jersey. However, before
            beginning, I will advise you of your rights.
            Understood. . . .

            [DEFENDANT:] Yes, sir.

      Using the Miranda rights form, Acevedo then proceeded to advise

defendant of his right to remain silent, his right to the presence of an attorney

during any questioning, his right to have an attorney appointed if he could not

afford to hire one, his right to stop answering questions at any time, and that

anything defendant said could be used against him in a court of law. Upon

ascertaining that defendant completed the twelfth grade and was able to read and

understand the English language, Acevedo asked defendant to "initial" the form,

indicating that he was informed of each right. Defendant complied.

                                                                           A-2238-19
                                       8
      At that point, defendant asked for clarification as to whether he was "only

being questioned" or "[being] charged" with the homicide. Acevedo responded,

"[y]ou have not been charged with anything. The only reason why you have

been detained and have a cuff on your foot is because you have those two active

warrants. That's it. Okay." Ford added, "[t]his is simply questioning."

      Next, defendant insisted that the simple assault case was "supposed to

[have] been done," and protested that he "ha[d] not been in trouble since 2007."

The detectives responded:

            [FORD:] Before we get into all of that, you're going to
            have the opportunity to tell us all that stuff.

            [ACEVEDO:] It's just a formality.

            [FORD:] It's formalities. We have to make sure that
            you're covered and make sure that we're covered before
            we talk about anything.

      At Acevedo's request, defendant then read the following statement aloud

from the Miranda form:

            I have been advised and I have read the statements of
            my rights shown above. I understand what my right[s]
            are. I am willing to answer questions and make a
            statement. I do not want a lawyer at this time but
            understand that I may have one at any time I so desire.
            I also understand that I may stop answering questions
            at any time. I understand and know what I'm doing. No
            promises or threats have been made to me and no
            pressure of any kind has been used against me.

                                                                           A-2238-19
                                       9
Defendant stated he "agree[d] with the statement" and, at Acevedo's request,

signed and dated the form, indicating his agreement. Acevedo and Ford also

executed the form, which was admitted into evidence at the hearing.

      After administering the Miranda warnings, Acevedo told defendant he was

"going to ask [defendant] some questions about an incident that happened " on

June 7. Defendant responded that he "kn[ew] about the incident . . . because the

streets talk." When asked what he knew, defendant stated he had gone into the

liquor store on Roseville and 7th Avenue the morning after the incident and the

manager had told him that "[t]he kid that [defendant] was talking to about

basketball last night got shot."

      Defendant told the detectives he was "new around th[e] block" and

"everybody [was] looking at [him] like [he was] the suspect," but he had

"nothing to do with [it]." Defendant acknowledged that he, the victim, and

others were "together" "drinking" "for a little while" on Roseville and 7th

Avenue, but insisted that he did not "hurt[] anybody." Defendant reiterated that

he had not been in "trouble since 2007," and was adamant that he was "not that

type of dude." Defendant then queried, "[t]hat's why I'm asking why am I in

here man . . . like all I did was talk to this guy."



                                                                          A-2238-19
                                         10
      As the interrogation continued, defendant persisted in denying any

involvement in the incident. When Ford explained to defendant that during the

course of the investigation, they were "talking to everybody," both suspects and

non-suspects, defendant responded, "[b]ut I'm saying ya'll treating me like I was

a suspect. Ya'll say I'm not a suspect, but I feel like I'm being treated like one."

In response, the detectives reminded defendant that he was under arrest because

of the outstanding warrants.

      Gradually, defendant divulged more information about his interaction

with the victim on the night in question. Defendant acknowledged that he had

gone to the liquor store with the victim. Defendant stated the victim "was

celebrating" and was "passing out [liquor] bottles" he had purchased at the liquor

store to everyone. According to defendant, they were all outside "just drinking"

and "chilling." Defendant said he finished drinking at about 10:25 p.m., after

which he walked home and "pass[ed] out." His girlfriend woke him at about

11:00 p.m. and told him that "something happened around the corner." When

defendant went back to the corner "to see what [was] going on," he gave a police

officer his name.

      As the detectives confronted defendant with inconsistencies in his version

of events, the following exchange occurred:


                                                                              A-2238-19
                                        11
            [DEFENDANT:] Am I being charged with this?

            [ACEVEDO:] No. I told you, listen, you were detained
            because you have the simple assault domestic
            thing . . . that even you said is old.

            ....

                   . . . And then you also have Carteret. . . .

            [DEFENDANT:] So that's the only thing I got, you
            know what I mean.

            [ACEVEDO:]        I said it to you about [eight] times
            tonight.

      When Acevedo asked defendant what he would say if Acevedo had

defendant "on video running away . . . at the time of the shooting," the following

exchange occurred:

            [DEFENDANT:] So you charging me with something
            I didn't do?

            [ACEVEDO:] I didn't say that. Again, this [is the]
            ninth time. You're not . . . charged.

      Defendant continued to deny killing the victim. When Acevedo asked

defendant to explain the video evidence, this exchange occurred:

            [DEFENDANT:] So I am being charged?

            [ACEVEDO:] You're not. Ten times.

            [DEFENDANT:] Yo, because I didn't kill that man.


                                                                            A-2238-19
                                        12
            [ACEVEDO:] Ten times.

            ....

                   Listen. You want me to show you the warrants?
            I'll show you the warrants.

            [DEFENDANT:] The warrants -- so I got a warrant for
            murder and this right here?

            [ACEVEDO:] No.

      At that point in the interrogation, defendant admitted that he had had an

argument with the victim, as a result of which defendant ran away. Defendant

did not remember what the argument was about, but explained that they were

"all standing out there and the next thing [he] kn[e]w," the victim was "grabbing

on [him] . . . [l]ike he was mad about something." Defendant said he ran because

the other man who was with them "said somebody got a gun." Defendant denied

having a gun or owning a gun. Defendant insisted that he "didn't shoot" the

victim and that the victim "was still standing" when he ran away.

      When Acevedo told defendant he had found bullets in his room during the

execution of the search warrant, defendant still denied having a gun. When

Acevedo told defendant he did not believe his version, the following exchange

occurred:

            [DEFENDANT:] I'm being charged.


                                                                           A-2238-19
                                      13
            [ACEVEDO:] Eleven times. You want more water?

            [DEFENDANT:] Yes.

            [ACEVEDO:] Listen, You know what. I'll do this. I'll
            go get a copy of the warrant and show them to you. The
            ticket from Carteret and the simple assault . . . . And
            you tell me if I'm lying. Everything I said today is the
            truth.

            [DEFENDANT:] But when I get done here, you know
            what [I] mean, am I going home?

            [ACEVEDO:] Excuse me.

            [DEFENDANT:] When I get done here, --

            [ACEVEDO:] I don't know what Newark's going to do.
            I told you. They --

            [DEFENDANT:] No, I'm talking about as far as -- I'm
            talking about as far as this.

            [ACEVEDO:] You're not charged.

            [DEFENDANT:] No, I mean yo, --

            [ACEVEDO:] Let me get a copy of the warrants.

      When Acevedo returned with the warrants, defendant stated, "[t]hat's the

least of my worries, man. My worries and all that stuff are on this shit here,

man." Nevertheless, defendant continued to deny shooting the victim or having

a gun. As the interrogation continued, the detectives challenged defendant's

denials until the following exchange occurred:

                                                                        A-2238-19
                                      14
           [DEFENDANT:] So now you saying -- so you are
           saying ya'll . . . gonna charge me with this.

           [ACEVEDO:] I didn't say that. I didn't say that. But,
           you know, it don't look good when I have to pull the
           truth out of you.

           [DEFENDANT:] I already gave you the truth. I told
           you.

           [ACEVEDO:] I think there's more.

           [DEFENDANT:] You got the camera. So what ya'll
           got on them.

           [ACEVEDO:] Again, the camera doesn't tell me your
           state of mind, what you were thinking.

           [DEFENDANT:] Because I didn't kill that man. I
           didn't kill that man. I gave ya'll -- I told you.

           [ACEVEDO:] Right.

           [DEFENDANT:] So what's going to happen now?
           Ya'll charging me with this or you know what I mean
           because like, yo, I didn't do it. I didn't do it.

           [ACEVEDO:] Okay.

           [DEFENDANT:] So I need to know what's going on.

           [ACEVEDO:] Well, like I said we still have to process
           you on the warrant . . . .

     Defendant continued to deny any involvement in the shooting until the

following exchange occurred:


                                                                    A-2238-19
                                   15
            [DEFENDANT:] Can I make a phone call?

            [ACEVEDO:] Yeah.

            [DEFENDANT:] To my grandmother?

            [ACEVEDO:] Yes.

            [DEFENDANT:] Can I speak to my grandmother real
            quick?

            [ACEVEDO:] Tell me now, I'll let you make the phone
            call. You got my word.

            [DEFENDANT:] I ain't going to never see my family,
            my kids or nothing.

            [ACEVEDO:] What happened out there?

            [DEFENDANT:] It was an accident, man.

      At that juncture, defendant disclosed that he and the victim were "talking

about sports" and the victim "got offended by something [defendant] said." The

victim pushed defendant and the two started "tussling." Defendant admitted that

he had a .32 caliber revolver "in [his] backside." During the "tussling," "[t]he

gun dropped." They both "reached for" the gun and "play[ed] tug-o-war" with

the gun. Defendant "g[o]t control of the gun," and the "[n]ext thing [defendant]

heard was poof" as the gun discharged and "[the victim] fell." Defendant ran

home and "got rid of" the gun. He admitted that the bullets recovered from his

room were "the same brand . . . bullets that were in the gun that night."

                                                                            A-2238-19
                                      16
      After defendant confessed, he asked what he was being charged with.

Acevedo responded that he did not know because he had "to talk to attorneys"

and "supervisors." The interrogation ended at 7:10 p.m.         Later that night,

defendant was charged by complaint-warrant with murder, unlawful possession

of a handgun, and possession of a handgun for an unlawful purpose.            The

complaint-warrant was admitted into evidence at the hearing.            Acevedo

acknowledged that although he considered defendant a "suspect" in the homicide

at the beginning of the interrogation, he did not inform defendant of his status

as a suspect.

      Acevedo also testified that defendant was not threatened physically or

verbally during the course of the interrogation. Acevedo admitted that he "may

have raised [his] voice" and "challenged [defendant] on some of his

inconsistencies," but never disrespected him.        Acevedo also stated that

defendant was offered food, water, and bathroom breaks, and was not under the

influence of alcohol or narcotics when he gave the statement.

      Following the hearing, the judge entered an order granting the State's

application to admit defendant's statement at trial. In an oral opinion, the judge

found Acevedo "to be very credible," and "[his] demeanor throughout both sides

of questioning . . . steady." Accordingly, the judge made factual findings


                                                                            A-2238-19
                                       17
consistent with Acevedo's testimony. Applying the facts to the governing law,

the judge concluded that, based on the totality of the circumstances, the State

had proven beyond a reasonable doubt that the "requisite" Miranda warnings

were given, defendant "waived each and every one of those rights before he

made the statement," and defendant's waiver of his Miranda rights as well as his

statement were "knowingly," "intelligently," and "voluntarily" made.

      In addressing the argument that defendant should have been told he was a

suspect notwithstanding the fact that no charges had been filed, the judge stated:

            [R]ight from the beginning of the statement [defendant]
            was told the reason he was there was to discuss a
            homicide that occurred last week, which [defendant]
            acknowledged that he had heard about. . . . So
            [defendant] knew right away why the detectives were
            there and that was to question him about a homicide.
            And [defendant] was astute enough to realize
            that . . . and he stated as such that he felt like he was a
            suspect based on the type of questioning that he had.
            And to his credit, he's right; he was a suspect.

      The judge acknowledged that defendant repeatedly inquired during the

course of the interrogation whether he was being charged with the homicide, and

Acevedo made a "strategic decision" to delay filing the complaint until after the

interrogation. However, according to the judge,

            there's nothing in the . . . law that indicates that the
            police cannot strategize to try to see how best they


                                                                            A-2238-19
                                       18
            should approach an interview with a . . . suspect, a
            defendant, a witness, whoever that may be.

                   I . . . would think that . . . they wouldn't be doing
            their job if they weren't strategizing to see how best to
            obtain information from . . . whoever it is they're
            interviewing.

      Relying on State v. Vincenty, 237 N.J. 122 (2019), and State v.

Nyhammer, 197 N.J. 383 (2009), the judge reasoned that:

            [T]he bright line that the Supreme Court has drawn is
            whether or not charges have been filed. And charges
            had not been filed against [defendant] for the homicide.
            And the detectives had never said that they were,
            because they weren't. They were . . . about to file them,
            but they were not filed. And so they never actually lied
            to [defendant].

                   And . . . Nyhammer reiterates that there's no
            obligation by police to inform someone that they're a
            suspect. So this [c]ourt is bound to follow the law. And
            my interpretation of those cases is that the police . . .
            did not violate the rights of [defendant]. They . . . did
            not deceive him. They . . . did not inform him he was
            a suspect, although he . . . certainly surmised that he
            was. And that therefore at least as a matter of per se
            violation, the [c]ourt does not find that the statement
            needs to automatically be suppressed . . . .

      Instead, the judge considered Acevedo's failure to tell defendant of his

suspect status as "one of the many factors involved in the totality of the

circumstances." Based on his analysis of the totality of the circumstances and

his review of the recorded interrogation, the judge determined defendant's rights

                                                                           A-2238-19
                                        19
were not violated and the "interrogation was properly conducted." In support,

the judge found:

            [Defendant] was provided an opportunity for food, for
            water, . . . [and] an opportunity to use the restroom. The
            questioning       was    not     unduly      coercive   or
            intimidating. . . . [T]here w[ere] no physical tactics
            used against [defendant]. And it was about a two[-
            ]and[-]a[-]half[-]hour interview, which is not
            unnecessarily too prolonged in nature.

Further, according to the judge, defendant "clearly understood each of the rights

that was presented to him, signed the rights, and seemed to fully understand

what was happening. By his own admissions, he clearly knew that he was a

suspect."

      On September 19, 2019, pursuant to a plea agreement, defendant entered

a conditional guilty plea to count one, as amended, and count two. See R. 3:9-

3(f) (permitting a defendant, with the approval of the court and the consent of

the prosecutor, to enter a guilty plea reserving on the record the right to appeal

from the adverse determination of any specified pretrial motion); see also State

v. Camacho, 295 N.J. Super. 585, 589-90 (App. Div. 1996), rev'd on other

grounds, 153 N.J. 54 (1998) ("Although there is no express 'approval' of the

court or 'consent' of the prosecuting attorney [as required under Rule 3:9-3(f)],

we believe there was tacit approval and consent evident in the record as a


                                                                            A-2238-19
                                       20
whole."). On November 15, 2019, defendant was sentenced in accordance with

the terms of the plea agreement and a memorializing judgment of conviction

was entered on November 18, 2019. This appeal followed.

                                       II.

      In Point I, defendant argues the judge erred in admitting his statement

because "Acevedo's deception about the basis for [defendant's] arrest violated

the rule that the arrestee must be told of the charge against him for a Miranda

waiver to be valid." According to defendant, the deception included Acevedo's

"repeated reassurances that [defendant] was not under arrest for the homicide"

notwithstanding the fact that in his search warrant application, "Acevedo had

already argued to a judge that probable cause existed to believe that [defendant]

had committed the homicide." Defendant asserts that "[t]he deception . . . was

so persistent and so integral to obtaining [defendant's] Miranda waiver that no

analysis of the circumstances could show that his waiver was knowing and

voluntary."

      "A defendant's statement to the police, made in custody, is admissible if

it is given freely and voluntarily, after the defendant received Miranda warnings,

and after he knowingly, voluntarily, and intelligently waived his rights." State

v. O.D.A.-C., 250 N.J. 408, 413 (2022). "The State must prove beyond a


                                                                            A-2238-19
                                       21
reasonable doubt that a defendant's waiver was valid." Ibid. (citing State v.

Sims, 250 N.J. 189, 211 (2022)).            "Courts look to the totality of the

circumstances to assess whether the State has met its burden." Ibid. "Under the

totality-of-the-circumstances test, courts commonly consider a number of

factors to determine if a Miranda waiver is valid." O.D.A.-C., 250 N.J. at 421.

"They include the suspect's 'education and intelligence, age, familiarity with the

criminal justice system, physical and mental condition, . . . drug and alcohol

problems,' how explicit the waiver was, and the amount of time between the

reading of the rights and any admissions." Ibid. (alteration in original) (quoting

49 Geo. L.J. Ann. Rev. Crim. Proc. 233-36 (2020)).

      In State v. A.G.D., 178 N.J. 56 (2003), our Supreme Court held that a

Miranda waiver is invalid "when the police fail to inform [a defendant] that a

criminal complaint or arrest warrant has been filed or issued against him and he

otherwise does not know that fact." A.G.D., 178 N.J. at 58. The Court reasoned

that "[t]he government's failure to inform a suspect that a criminal complaint or

arrest warrant has been filed or issued deprives that person of information

indispensable to a knowing and intelligent waiver of rights . . . regardless of

other factors that might support [the] confession's admission."        Id. at 68.

Although the A.G.D. Court held that the defendant's confession should have


                                                                            A-2238-19
                                       22
been suppressed because the detectives failed to inform the defendant that an

arrest warrant had been issued, the Court stressed that its holding was "not to be

construed as altering existing case law in respect of the manner in which the

police conduct interrogations other than imposing the basic requirement to

inform an interrogatee that a criminal complaint . . . has been filed or issued."

Id. at 68-69.

      In Nyhammer, the Court considered "whether the failure to advise an

individual that he is a suspect at the time he is read his Miranda warnings should

be a factor in the totality-of-the-circumstances test." Nyhammer, 197 N.J. at

405. There, law enforcement questioned the defendant about his uncle's role in

alleged child molestation without disclosing that he was also a suspect. Id. at

408-09. The Court held that the defendant's statement was admissible and

explained that while "a valid waiver does not require that an individual be

informed of all information 'useful' in making his decision," "the failure to be

told of one's suspect status still would be only one of many factors to be

considered in the totality of the circumstances." Id. at 407 (quoting Colorado v.

Spring, 479 U.S. 564, 576 (1987)).

      In distinguishing A.G.D., the Nyhammer Court stated:

                 This case also is easily distinguishable from
            A.G.D. The issuance of a criminal complaint and arrest

                                                                            A-2238-19
                                       23
            warrant by a judge is an objectively verifiable and
            distinctive step, a bright line, when the forces of the
            state stand arrayed against the individual.           The
            defendant in A.G.D. was purposely kept in the dark by
            his interlocutors of this indispensable information.
            Unlike the issuance of a criminal complaint or arrest
            warrant, suspect status is not an objectively verifiable
            and discrete fact, but rather an elusive concept that will
            vary depending on subjective considerations of
            different police officers. A suspect to one police officer
            may be a person of interest to another officer.

            [Nyhammer, 197 N.J. at 404-05.]

To be sure, "[i]n Nyhammer, our Supreme Court firmly embraced the principle

that police are not required to '"supply a suspect with a flow of information to

help him [or her] calibrate his [or her] self-interest in deciding whether to speak

or stand by his [or her] rights" because "the additional information could affect

only the wisdom of a Miranda waiver, not its essentially voluntary and knowing

nature."'" State v. Cotto, 471 N.J. Super. 489, 514-15 (App. Div. 2022) (quoting

Nyhammer, 197 N.J. at 407).

      In Vincenty, police officers failed to inform a suspect of formal charges

filed against him prior to his interrogation, during which he made incriminating

statements. Id. at 126-29. The Supreme Court reiterated A.G.D.'s mandate that

law enforcement officers "make a simple declaratory statement at the outset of

an interrogation that informs a defendant of the essence of the charges filed


                                                                             A-2238-19
                                       24
against him." Vincenty, 237 N.J. at 134. The Court viewed the interrogation in

Vincenty to be "precisely what A.G.D. prohibits," as it "illustrates that suspects

cannot knowingly and intelligently determine whether to waive their right

against self-incrimination if, when making that determination, they have not

been informed of the charges filed against them." Vincenty, 237 N.J. at 134.

      In State v. Sims, 466 N.J. Super. 346, 367-68 (App. Div. 2021), rev'd and

remanded, 250 N.J. 189 (2022), reconsideration denied, 250 N.J. 493 (2022),

this court expanded the rule announced in A.G.D. and adopted a new rule

requiring officers to tell an arrestee who is not subject to a complaint-warrant or

arrest warrant what charges he faced before any interrogation.          There, the

defendant asserted that his Miranda rights were violated because the police did

not tell him why he was arrested. Sims, 466 N.J. Super. at 361. In reversing

our decision, our Supreme Court "decline[d] to adopt the rule prescribed by the

Appellate Division," reasoning that such an expansion was "unwarranted and

impractical." Sims, 250 N.J. at 197, 214.

      In elaborating on the impracticality of the rule, the Court stated:

            The Appellate Division's rule relies not on an objective
            statement of the charges pending against the arrestee,
            but on an officer's prediction, based on information
            learned to date in a developing investigation, of what
            charges may be filed. . . . [E]ven when there is probable
            cause for an arrest, there may be insufficient

                                                                             A-2238-19
                                       25
            information about the victim's injuries, the arrestee's
            mental state, and other key issues to enable an officer
            to accurately identify the charges. An officer acting in
            good faith might inadvertently misinform an arrestee as
            to the charges that he will eventually face. We do not
            share the Appellate Division's conclusion that law
            enforcement officers can resolve any ambiguities or
            disputes about charging decisions before a judicial
            officer has reviewed the showing of probable cause and
            issued a complaint-warrant or arrest warrant.

            [Id. at 215-16 (citation omitted) (citing Sims, 466 N.J.
            Super. at 381-83 (Susswein, J., concurring and
            dissenting)).]

      The Sims Court underscored that trial courts should continue to use "the

totality-of-the-circumstances standard" and that "the root of the inquiry is

whether a suspect's will has been overborne by police conduct." Id. at 217

(quoting State v. Presha, 163 N.J. 304, 313 (2000)). Critically, the Court

explicitly rejected the defendant's argument that "law enforcement officers will

deliberately delay seeking a complaint-warrant or arrest warrant in order to

avoid disclosing to an arrestee the charges that he faces." Id. at 216. The Court

explained that "[i]n a case in which there is evidence of such bad-faith conduct

on the part of law enforcement officers, the trial court should consider such

conduct as part of the totality-of-the-circumstances test." Ibid.

      Recently, in Cotto, we had the opportunity to apply the Supreme Court's

holding in Sims. There, following an investigation of suspected arson at a

                                                                           A-2238-19
                                       26
nightclub, law enforcement officers identified the defendant as a suspect and

determined he had outstanding arrest warrants for traffic violations. Cotto, 471

N.J. Super. at 502, 504. Officers arrested the defendant on the open traffic

warrants and transported him to their headquarters, where he was told he was

under arrest for the traffic summonses, administered Miranda warnings, and,

after waiving his rights, questioned almost exclusively about the nightclub arson

for approximately two hours. Cotto, 471 N.J. Super. at 504, 506.

      "At the outset of substantive questioning, the detectives explained that

they wanted to talk to defendant about something other than the traffic warrants

and then immediately directed defendant's attention to the nightclub" by asking

the defendant what he had heard about the arson. Id. at 520. When the defendant

asked whether he was being questioned about the arson, "the detective asked

again what had happened, and [the] defendant answered, 'they said some

Mexican dude threw . . . some gasoline.'" Id. at 507 (alteration in original). As

the interrogation continued, the defendant persistently denied setting the fire.

Id. at 507-09. However, toward the end of the interrogation, when the detectives

told the defendant he was going to be charged with aggravated arson, the

defendant agreed to "continue to talk about the arson charge" while "imploring

the detectives not to charge him." Id. at 510. After the defendant was re-


                                                                           A-2238-19
                                      27
administered Miranda warnings and waived his rights, he made incriminating

statements which the trial court found admissible. Cotto, 471 N.J. Super. at 510,

512.

       On appeal, the defendant argued "that the detectives . . . violated his Fifth

Amendment rights by failing to inform him during the Miranda waiver colloquy

that he was suspected of and would eventually be charged with aggravated

arson." Id. at 512. We rejected the argument. We concluded the "police

complied with A.G.D.'s per se rule by telling defendant he was arrested for

outstanding traffic warrants." Cotto, 471 N.J. Super. at 519-20. We determined

"that [the] defendant's constitutional rights were not violated by the fact th at

police executed those warrants because they wanted to talk to him about the

nightclub arson." Id. at 520. We noted "the bright-line notification requirement

announced in A.G.D. is triggered only by the actual issuance of an arrest warrant

or complaint-warrant, and not by the fact that police have probable cause to

support an application for such a warrant." Cotto, 471 N.J. Super. at 518 n.7.

We stressed that "although [the] defendant indisputably was a suspect in the

arson investigation, because charges had not been filed concerning that crime,

the detectives were not required pursuant to a bright-line rule to alert [the]




                                                                              A-2238-19
                                        28
defendant as to his suspect status during the initial Miranda waiver colloquy."

Cotto, 471 N.J. Super. at 520 (citing Sims, 250 N.J. at 210-14).

      In specifically addressing the argument that the officers "strategically"

chose to arrest the defendant "for the outstanding traffic warrants, without

mentioning the arson investigation, to obtain [the defendant's] Miranda waiver

and evade the dictates of . . . A.G.D.," we stated:

            [E]ven accepting for the sake of argument that the
            detectives had probable cause to believe defendant
            committed aggravated arson before the interrogation
            commenced, and thus expected and intended to apply
            for a complaint-warrant charging aggravated arson, we
            do not see evidence of bad-faith interrogation tactics
            that violated [the] defendant's constitutional rights.

            [Cotto, 471 N.J. Super. at 520.]

      In contrast, in State v. Diaz, we disapproved of "the form of deception"

that occurred "as part of the waiver process" during an interrogation and

affirmed the trial court's suppression of the defendant's incriminating statement,

which linked the defendant to a strict liability drug-induced homicide offense.

470 N.J. Super. 495, 502-03, 525 (App. Div. 2022). There, in the course of

investigating a homicide resulting from a "fatal heroin overdose," law

enforcement officers arrested the defendant leaving his residence. Id. at 502,




                                                                            A-2238-19
                                       29
531. The defendant had eight bags of heroin on his person and additional heroin

inside his apartment. Id. at 531.

      Prior to arresting the defendant, police had been advised by the victim's

roommate that she had shared heroin with the victim immediately prior to her

overdose death, which heroin the roommate had purchased from the defendant

the night before. Id. at 504, 530. Additionally, at law enforcement's request,

the roommate had agreed to a consensual intercept of a telephone conversation

with the defendant during which the defendant had agreed to come immediately

to the roommate's apartment to sell her more heroin. Id. at 504-05, 530.

      When the defendant was arrested outside his residence and administered

his Miranda rights, he was unaware of the overdose death. Diaz, 470 N.J. Super.

at 505-06, 508, 530-31. In response to the defendant's "inquiry as to the reason

for his arrest," id. at 503, detectives had replied they were "conducting an

investigation involving narcotics." Id. at 519. It was not until "approximately

fifteen minutes after [the] defendant had waived his Miranda rights and shortly

after [the] defendant [had] confessed to selling drugs to [the roommate] the day

before" that the defendant learned the investigation concerned the overdose

death. Diaz, 470 N.J. Super. at 524.




                                                                           A-2238-19
                                       30
      We noted that "the decision to withhold information about the overdose

death . . . was part of a deliberate and designed investigative plan to induce

defendant to waive his right against self-incrimination."               Ibid.      We

acknowledged "that police are permitted, within limits, to use trickery or

deception in the course of a custodial interrogation."          Ibid.     However,

"[a]ffirmatively misleading an interrogee about the seriousness of the offense

for which he or she was taken into custody strikes at the heart of the waiver

decision." Id. at 525. We concluded that misleading the defendant "was done

pursuant to a planned investigative strategy to elicit incriminating statements

linking defendant to the overdose death before defendant became aware that

someone had died." Id. at 503. We held that "considering the totality of the

circumstances, the State failed to establish beyond a reasonable doubt that [the]

defendant knowingly waived his right against self-incrimination." Ibid.

      Our standard of review of a trial court's Miranda ruling is well settled. We

give "deference to a trial court's factfindings, even factfindings based solely on

video or documentary evidence," State v. S.S., 229 N.J. 360, 379 (2017), "so

long as they are supported by sufficient credible evidence in the record."

O.D.A.-C., 250 N.J. at 425.      "But we are not bound by the trial court's




                                                                                A-2238-19
                                       31
determination of the validity of the waiver, which is a legal, not a factual,

question." Ibid.

      Here, we are satisfied that the judge's findings of fact are supported by

sufficient credible evidence in the record and accord them the deference our law

requires. We are also convinced that the judge's application of the totality -of-

the-circumstances standard to the facts of the case justified finding a valid

waiver and admitting defendant's statement at trial. During the two-and-a-half-

hour interrogation, defendant, who had prior experience with the criminal justice

system, was read his Miranda rights and waived his rights verbally and in

writing. Critically, prior to the waiver colloquy, notwithstanding the fact that

defendant had been arrested on "unrelated warrants," Acevedo informed

defendant that he was there to be questioned about the June 7, 2018 homicide.

There was no requirement for Acevedo to inform defendant that he was a suspect

in the homicide investigation and no requirement to inform defendant that he

would be charged with the homicide because no complaint-warrant or arrest

warrant had been issued for the charge. Additionally, there was no evidence

that the detectives threatened defendant, subjected him to mental exhaustion or

physical stress, ignored any requests for food, water or bathroom breaks, or

acted in any manner to overbear his will.


                                                                           A-2238-19
                                      32
      Defendant relies on this court's decision in Sims to support his claim that

the judge misapplied both Nyhammer and Vincenty. However, because our

Supreme Court "expressly declined to expand the reach of the A.G.D./Vincenty

bright-line rules by requiring police to inform an interrogee of charges that have

not yet been filed, regardless of whether the interrogee was a suspect or whether

police had probable cause to apply for a complaint-warrant or arrest warrant,"

Cotto, 471 N.J. Super. at 517 (citing Sims, 250 N.J. at 215), defendant's

argument fails.

      The gravamen of defendant's argument is that his Miranda waiver was not

knowing because the detectives failed to inform him that he was "under arrest

for the homicide, but instead deceived [him] into believing that he was only

under arrest for municipal court warrants." However, when the interrogation

was conducted, no complaint-warrant or arrest warrant had been issued for the

homicide. In fact, once defendant confessed, Acevedo told defendant that he

did not know what defendant would be charged with because he had "to talk to

attorneys" and "supervisors."    Although there was no complaint-warrant or

arrest warrant issued for the homicide at the time of questioning, the purpose of

the questioning was never obscured or hidden from defendant. Thus, in the

absence of any evidence of bad faith on the part of the detectives, we reject


                                                                            A-2238-19
                                       33
defendant's assertion that his Miranda waiver was invalid. Unlike in Diaz, where

"the detectives deliberately and designedly misled defendant as to his true legal

status by providing a vague and incomplete answer to defendant's inquiry as to

the reason for his arrest," 470 N.J. Super. at 503, here, defendant was clearly

informed prior to eliciting his waiver that he was being questioned about the

homicide.

      Defendant was arrested for outstanding municipal court warrants and

transported to the Prosecutor's Office for questioning regarding his role in the

homicide. He was told prior to questioning that he would be asked "certain

questions regarding a homicide that occurred," and the interrogating detectives

clearly identified themselves as members of the Homicide Task Force.

Defendant was administered his Miranda rights, acknowledged verbally and in

writing that he understood his rights, and knowingly, intelligently, and

voluntarily waived his rights. Throughout the interrogation, when defendant

repeatedly asked whether he was being charged with the homicide, the

detectives reiterated that he was only under arrest for the outstanding municipal

court warrants. Defendant was not charged with the homicide until after the

interrogation was completed. By then, defendant had confessed to the homicide.

Reviewing the record critically "and accounting for all relevant circumstances


                                                                           A-2238-19
                                      34
militating for and against suppression, we are satisfied that the manner in which

this custodial interrogation was conducted was lawful and does not offend

contemporary notions of justice and fair play." Cotto, 471 N.J. Super. at 523.

                                        III.

      In Point II, defendant argues that the judge "made a mistake in failing to

find or consider mitigating factor seven," N.J.S.A. 2C:44-1(b)(7) ("The

defendant has no history of prior delinquency or criminal activity or has led a

law-abiding life for a substantial period of time before the commission of the

present offense."). We disagree.

      We review sentences "in accordance with a deferential standard," State v.

Fuentes, 217 N.J. 57, 70 (2014), and are mindful that we "should not 'substitute

[our] judgment for those of our sentencing courts.'" State v. Cuff, 239 N.J. 321,

347 (2019) (quoting State v. Case, 220 N.J. 49, 65 (2014)). Thus, we will

            affirm the sentence unless (1) the sentencing guidelines
            were violated; (2) the aggravating and mitigating
            factors found by the sentencing court were not based
            upon competent and credible evidence in the record; or
            (3) "the application of the guidelines to the facts of [the]
            case makes the sentence clearly unreasonable so as to
            shock the judicial conscience."

            [Fuentes, 217 N.J. at 70 (alteration in original) (quoting
            State v. Roth, 95 N.J. 334, 364-65 (1984)).]



                                                                           A-2238-19
                                        35
      Furthermore, "[w]hile the sentence imposed must be a lawful one, the

[trial] court's decision to impose a sentence in accordance with the plea

agreement should be given great respect, since a 'presumption of

reasonableness . . . attaches to criminal sentences imposed on plea bargain

defendants.'" State v. S.C., 289 N.J. Super. 61, 71 (App. Div. 1996) (quoting

State v. Sainz, 107 N.J. 283, 294 (1987)).

      Here, based on the risk of re-offense, defendant's extensive prior criminal

record, and the heightened need for deterrence, the judge found aggravating

factors three, six, and nine. See N.J.S.A. 2C:44-1(a)(3), (6), and (9). In support,

the judge recounted defendant's prior criminal history at length, explaining:

                  As a juvenile [defendant had] four petitions and
            no adjudications. As an adult, [his] first adult arrest
            was on March 15[], 1996; [his] last arrest was on
            November 1[], 2015. [He had] been arrested [twelve]
            times . . . prior to the present offense, not including the
            present offense. [He had] five indictable convictions;
            some of them for rather serious crimes. That would be
            gun crimes.

The judge noted there was "no real evidence to detract from the reasonable

likelihood that [defendant] would offend again" because "he's been arrested

many times" and "convicted many times."

      In mitigation, the judge found defendant's expression of remorse was

"sincere[]." However, the judge found the "aggravating factors outweigh[ed]

                                                                             A-2238-19
                                       36
the mitigating factors." Despite noting that the preponderance of aggravating

factors weighed in favor of "a custodial term towards the higher end of the

range," the judge sentenced defendant at the midpoint of the sentencing range

for a first-degree crime on count one, as amended, and to the mandatory

minimum term for a second-degree Graves Act offense on count two, in

accordance with the terms of the plea agreement. See N.J.S.A. 2C:43-6(a)(1) to

(2); N.J.S.A. 2C:43-6(c); see also State v. Natale, 184 N.J. 458, 488 (2005)

("Although no inflexible rule applies . . . when the aggravating factors

preponderate, sentences will tend toward the higher end of the [sentencing]

range.").

      Defendant argues the judge should have found mitigating factor seven

because he "led a law-abiding life for eleven years before the present offense."

Given defendant's prior criminal history, we reject defendant's contention and

discern no abuse of discretion in the judge's sentencing decision. See State v.

Rice, 425 N.J. Super. 375, 382 (App. Div. 2012) ("Adult arrests that do not result

in convictions may be 'relevant to the character of the sentence . . . imposed.' A

sentencing court, therefore, does not abuse its discretion by refusing to find

mitigating factor seven based upon . . . charges that did not result in




                                                                            A-2238-19
                                       37
convictions." (first alteration in original) (citation omitted) (quoting State v.

Tanksley, 245 N.J. Super. 390, 397 (App. Div. 1991))).

      Affirmed.




                                                                           A-2238-19
                                      38